PIARDY, Judge.
This is an action, ex- delicto, by plaintiff naming as defendants Mr. and Mrs. Blanchard Williamson and their automobile liability insurer, Granite State Fire Insurance Company, and plaintiff has prosecuted this appeal from judgment rejecting his demands.
This is a companion suit consolidated for purposes of trial and appeal with that of Williamson, et vir v. Stephens et al., *750No. 9684 on the docket of this Court, 140 So.2d 743.
For the reasons set forth in our opinion this day rendered in the above styled case, the judgment appealed from in the instant case is affirmed at appellant’s cost.